COURT OF APPEALS CAUSE NOS. 05-14-00212-CR and 05-14-00213-CR
                    TRIAL COURT CAUSE NOS. 401-81063-2011 & 401-80435-2012


   JOE POLANCO, Appellant                          §              IN THE COURT OF CRIMINAL
                                                                  APPEALS


   vs.                                                            IN AUSTIN, TEXAS

   THE STATE OF TEXAS, Appellee                                   401st JUDICIAL DISTRICT


                           MOTION FOR EXTENSION OF TIME TO FILE
                    APPELLANT'S PETITION FOR DISCRETIONARY REVIEW


   TO THE HONORABLE JUDGES OF SAID COURT:


          COMES NOW, Joe Polanco, Appellant, and files this Motion for Extension of Time to File

   Appellant's Petition for Discretionary Review, pursuant to Rules 10.5(b) and 68.2(c), Texas

   Rules of Appellate Procedure. As grounds in support of this Motion, Appellant states the

   following:

            1.    The Court of Appeals for the Fifth District of Texas at Dallas issued a Memorandum

   Opinion on February 25, 2015.

            2. The Appellant submitted to the Court a Motion for Rehearing.

            3. The Motion for Rehearing was denied on March 27, 2015.

            4. Appellant requests an extension of sixty (60) days to file the Petition.

            5. Appellant is requesting additional time to prepare a Petition for Discretionary Review

   in that Appellant has continued to make efforts to try and retain an attorney to assist him in

   preparing a petition. Appellant has not been able to retain an attorney to assist him.

            6. With more time, Appellant is hopeful that he will be able to retain an attorney to assist

   him in this matter.

        FILED IN
COURT OF CRIMINAL APPEALS                                                             RECEIVED IN
                                                                               COURT OF CRIMINAL APPEALS
         SEP 10 2015
                                                                                          AD8 28 2Q15
   Abel Acosta, Clerk
                                                                                   Abel Acosta. Clerk
       7. If for some reason, Appellant is not able to retain an attorney, would the court

consider appointing an attorney to assist Appellant in this matter. If not, Appellant will continue

to seek representation.

       8. If an attorney is retained, the attorney will need additional time to review all

documents necessary to assist him/her in preparing a Petition for Discretionary Review.

       9. Appellant's grandmother continues to suffer from Dementia. She recently suffered a

terrible fall. During her treatment, it was learned that she is also suffering from Congestive

Heart Failure. That has been very difficult for Appellant.

                                            PRAYER


    Appellant prays that he be granted the relief requested in this motion and that said Court

allow him a sixty (60) day extension to prepare a Petition for Discretionary Review.



                                                     RfispectfulljNsiibmitted,


                                                                 NCO


                                                                  li^t Creek
                                                     Littte-Eim, TexV75069
                                                     Telephone: (972) 404-6818



                                CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that a true and correct copy of the foregoing was mailed to Greg
Willis, John R. Rolater, Jr., and Zeke Fortenberry^Collin C!o~DntyDis^MAttorney, 2100
Bloomdale Road, Suite 20004, McKinney Tex£s_Z£071-8313 this^OT^day of August, 2015.
                                         August 25, 2015




Priority Mail

Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

Re:          Joe Polanco vs. The State of Texas; Petition for Review; PD-0490-15 and
             0491-15



Dear Sir or Madam:



Please find enclosed a Motion for Extension of Time to File Appellant's Petition for
Discretionary Review for the Court's consideration. Per my conversation with Mark Adams
from your office, being that the Petition for Review is due on August 25th, he suggested that I
include the Motion for Extension of Time along with the Petition just in case the motion is
not granted. If the motion is granted, then it is my understanding that the PDR will be
discarded.



:T4ta«k-y4iufor your consideration in this matter.
|J|S=~-™«V, ,*•*>.   \
                                                                                                              PITNEY BOWES
                         1\
                                                                                                02 ip       $ 006.00°
                          \                                                                     0001730069    AUG 25 2015
                                                                                                MAILED FROM ZIPCODE 88001




ITY
#iy-C"


                                                                                                                                        43 *


                                                                                                                                        •g |
                                                                                                                                        a= I

                                                                                                                                        S E
                                          Joe Polanco
                                          2309 Coolmist Creek
                                          Little Elm, Texas 75069                                                                       •sfi




                                                                                                                                        I g
                                                                                                                                               g




                                                                                                                                   gee
                                                                                                                                   •H   S?   "a


                                                                                                                                        El
                                                             Court of Criminal Appeals                                             =5 § e
                                                                                                                                   © !••§
                                                             Supreme Court Building                                                ft
                                                                                                                                   S? *=
                                                                                                                                        m a
                                                                                                                                   Cg fa .s
                                                                                                                                          a
                                                             201 W. 14th Street, Room 106                                          S
                                                                                                                                        .&


                              Country c                      Austin, Texas 78701                                                   E
                                                                                                                                   »
                                                                                                                                        .E •c'
                                                                                                                                        en   a.

                                                                                         UNITEDSTATES                              I«i
                                                                                                                                   li B «
                                                                                         POSTAL SERVICE a
                                                                                                                                   ? « .§
                                                                                                                                   fc6S
                                                                                            USPS TRACKING #



                                                                                                                             2